DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.
 
Status of Claims
Claims 1-20 are pending in the current application.
Claims 16 and 17 are withdrawn from consideration in the current application.
Claims 1, 11, 12, and 18 are amended in the current application. 
Claims 19 and 20 are newly added in the current application.

Response to Arguments
Applicant's remarks and amendments filed August 3, 2021 have been fully considered.
Applicant requests withdrawal of the claim objection set forth in the previous office action.
The claim objection set forth in the previous office action is withdrawn due to the present claim amendments.
Applicant argues that Goto does not explicitly disclose the combination of an acid derived from an acid generator and a photo-alignment layer, where Goto’s examples do not function as a photo-alignment film.
This is not persuasive for the following reasons.   Goto teaches an alignment film that is a photo-alignment film (Goto, [0020], [0028]).  Goto further teaches an anisotropic layer and the alignment film comprise acidic compounds and counter anions from the decomposition of radical photo-initiators and a photo-acid generator in the alignment film (Goto, [0022], [0026], [0031], [0056]-[0068]).  Although Goto’s specific examples do not demonstrate the photo-alignment type alignment films, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123, I.  Therefore, Goto’s broader disclosure reasonably teaches that it is well known and well within the abilities of those skilled in the art to utilize photoalignment 
Applicant argues that to form the photoalignment layer of the present invention, it is necessary to irradiate with polarized light and necessary to impart alignment controllability.
This is not persuasive for the following reasons.  It is noted that the features upon which applicant relies (i.e., irradiating with polarized light and imparting alignment controllability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Furthermore, Goto teaches that it is well known and well within the abilities of those skilled in the art to irradiate photo-alignment films with polarized or non-polarized light in one direction to impart alignment (Goto, [0020], [0039]-[0040]).
Applicant argues that if an alignment layer of Goto is replaced with a photoalignment film, then the photoacid generator would also simultaneously react during the photoalignment process.  Applicant asserts that it would be impossible for such a combination of the prior art to form a photoalignment layer with a high degree of alignment.
This is not persuasive for the following reasons.  It is noted that “the arguments of counsel cannot take the place of evidence in the record,” see MPEP 2145, I.  It is the examiner’s position that the arguments provided by the applicant (regarding it being impossible for Goto’s photoalignment film and 
Furthermore, Goto clearly teaches that the process of light irradiation photoalignment and the process of decomposition to generate acids can be carried out separately (Goto, [0039]).
Applicant argues that one of ordinary skill in the art would conclude that it would be difficult to align a liquid crystal compound exhibiting reverse wavelength dispersion properties represented by Formula (I) of the present invention without defects.
This is not persuasive for the following reasons.  It is noted that “the arguments of counsel cannot take the place of evidence in the record,” see MPEP 2145, I.  It is the examiner’s position that the arguments provided by the applicant (reverse wavelength dispersion properties and a quantitative measurement/reduction of defects) must be supported by objective evidence, a declaration, or an affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Furthermore, it is noted that the features upon which applicant relies (i.e., reverse wavelength dispersion properties and a quantitative measurement/reduction of defects) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
It is noted that Goto is not relied upon alone to satisfy the present claims.  Goto is also combined with Sakamoto, where Sakamoto teaches that it is well known and well within the abilities of those skilled in the art to utilize alignment films (that include alignment films aligned by applying polarized UV light in one direction; i.e., a photoalignment film) to align liquid crystal compounds exhibiting reverse wavelength dispersion properties that render obvious Formula (I) of claim 1 of the present invention to yield an optically anisotropic layer that exhibits a practical melting point, exhibits excellent solubility, can be produced at low cost, exhibits low reflected luminance, and achieves uniform conversion of polarized light over wide wavelength band (Sakamoto, [0009]-[0092], [0194]-[0203], [0349]-[0354], formula (I)).
Applicant argues that the present invention utilizes a thermal acid generator that generates a specific acid instead of the photoacid generator disclosed by Goto.
This is not persuasive for the following reasons.  It is noted that the features upon which applicant relies (i.e., a thermal acid generator and specific acids) are not recited in rejected independent claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Newly added claims 19 and 20 more specifically characterize the thermal acid generator.  However, as set forth in the updated grounds of 6- and BF4-) and sulfonium cations that completely satisfy formula (F) of claim 20 (such as I-10, I-12, I-13, I-14, I-15) (Goto, [0022], [0026], [0031], [0056]-[0068], Formulae I-10, I-12, I-13, I-14, I-15; Spec as originally filed, [0018]-[0027], [0114]-[0122]).  Although Goto does not explicitly characterize the photo-acid generators as thermal acid generators, the specification as originally filed identifies that a thermal acid generator is not particularly limited in terms of its structure as long as it is a compound that decomposes by heat to generate a specific acid (Spec as originally filed, [0114]).  The specification as originally filed discloses thermal acid generator anions and cations that are identical in structure to the photo-acid generator anions and cations taught by Goto (Spec as originally filed, [0114]-[0122]).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01, I & II.  Therefore, Goto’s photo-acid generator anions (such as PF6- and BF4-) and cations (such as I-10 and I-15) are considered to necessarily function as thermal acid generators and completely satisfy the claimed thermal acid generators.
Applicant argues that Sakamoto does not disclose a photoalignment layer.
This is not persuasive for the following reason.  Sakamoto teaches that it is well known and well within the abilities of those skilled in the art to utilize alignment films (that include alignment films aligned by applying polarized UV light in one direction; i.e., a photoalignment film) to align liquid crystal compounds that render obvious Formula (I) of claim 1 of the present invention (Sakamoto, [0194]-[0203]).
Applicant requests clarification of the record with regard to Otsuki, because the previous office action appears to contain typographical errors.
Examiner acknowledges and apologizes for the typographical errors pertaining to the prior art reference Otsuki.  Otsuki is now properly identified as JP 2012-107198 A in the heading of the rejection under 35 USC 103 set forth below.  Examiner notes that the Otsuki reference and the English machine translation were properly listed on the PTO-892 form dated May 4, 2021.  Copies of the Otsuki reference and the English machine translation were also imported and provided on May 4, 2021.
Applicant argues that Otsuki does not disclose a photoacid or photoacid salt which pKa is -10.0 or less.
This is not persuasive for the following reasons.  Note that while Otsuki does not disclose all the features of the presently claimed invention, Otsuki is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014016448 A, herein English machine translation utilized for all citations), in view of Sakamoto et al. (US 2015/0175564 A1), and in view of Otsuki et al. (JP 2012-107198 A, herein English machine translation utilized for all citations).
Regarding Claims 1 and 18, Goto teaches an optical element (i.e. optical film) 10 comprising an alignment film 14 including a photo-acid generator and an optically 6- that has a pKa of -12.0 (Goto, [0022], [0026], [0031], [0056]-[0068], Spec as originally filed, [0018]-[0027]).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01, I & II.  Therefore, Goto’s PF6- is considered to necessarily exhibit a pKa of -12.0.  A pKa of -12.0 lies within the claimed range of pKa of -10.0 or less, and therefore, satisfies the claimed range (see MPEP 2131.03, I).

    PNG
    media_image1.png
    124
    190
    media_image1.png
    Greyscale

Goto – Figure 1
Goto teaches the polymerizable liquid crystal compounds that contain polymerizable groups (Goto, [0071]-[0072]), but remains silent regarding a compound represented by Formula (I) of claim 1.
Sakamoto, however, teaches a polymerizable liquid crystal compound for an optical film that comprises a structure that renders obvious Formula (I) of claim 1; where Y1 to Y8, G1, and G2 (equivalent to claimed D1 to D4, SP1 and SP2) can be a single bond, a linear aliphatic group of 1-20 carbons, or a -O-CO- group; A2 and A3 (equivalent to claimed G1 and G2) can be a substituted or unsubstituted divalent alicyclic hydrocarbon group of 3-12 carbons; A4 and A5 (equivalent to claimed A1 and A2) can be a substituted or unsubstituted aromatic ring group of 6-30 carbons; Z1 and Z2 (equivalent to claimed L1 and L2) can be an alkenyl polymerizable group; A1 with the attached N-containing functional group (equivalent to claimed Ar-4) has A1 represented by a trivalent phenyl group, Q1 as a hydrogen or an alkyl group of 1-6 carbons, Ax as an organic group having 2-30 carbons that includes at least one aromatic ring, Ay as a hydrogen atom or an alkyl group of 1-20 carbons, where Ax and Ay can optionally bond together to form a ring (Sakamoto, [0009]-[0092], [0194]-[0203], formula (I)).

    PNG
    media_image2.png
    110
    455
    media_image2.png
    Greyscale

Sakamoto – formula (I)
Since Goto and Sakamoto both disclose optical films comprising polymerizable liquid crystal compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Sakamoto’s 
Modified Goto teaches the alignment film is a photo-alignment film that has been oriented by light irradiation (Goto, [0020], [0028]), but remains silent regarding a photo-alignment film formed of a composition containing a compound having a photoalignable group and a crosslinkable group, where the crosslinkable group is an epoxy or an oxetanyl group (as required by claim 18).
Otsuki, however, teaches a photo-alignment film formed of a composition containing a compound having a photoalignable group and a crosslinkable group (Otsuki, [0001], [0014]-[0049], formulae (1-1), (1-2)).  Otsuki further teaches the crosslinkable group is an epoxy or an oxetanyl group (Otsuki, [0014]-[0049], formulae (1-1), (1-2), (1-1-1)-(1-2-10)).

    PNG
    media_image3.png
    298
    626
    media_image3.png
    Greyscale

Otsuki – Formulae (1-1) and (1-2)

    PNG
    media_image4.png
    334
    677
    media_image4.png
    Greyscale

Otsuki – Formulae (1-1-1) to (1-1-4)
Since modified Goto and Otsuki both disclose photo-alignment films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Otsuki’s cross-linkable photo-alignment film as the photo-alignment film in modified Goto’s optical element (i.e. optical film) to yield a photo-
Regarding Claim 2, modified Goto teaches Y1 or Y2 can be an -O-CO- group (Sakamoto, [0024], [0116]).
Regarding Claims 3-10, modified Goto further teaches Y1 or Y2 can be an -O-CO- group (Sakamoto, [0024], [0116]).  Modified Goto further teaches that the precursor compounds for forming the polymerizable liquid crystal compound of formula (I) possess partial structures of the polymerizable liquid crystal compound of formula (I) that are equivalent to Formula (II) of claim 4 and Formula (III) of claim 3 (Sakamoto, [0114]-[0144], [0260]-[0267]).  Modified Goto discloses a process for synthesizing compounds of formula (I) that is substantially identical to the synthesis process disclosed within the specification as originally filed and that utilizes precursor compounds that render obvious the scope of the claimed precursor compounds represented by Formula (II) of claim 4 and Formula (III) of claim 3 (such as an inventive precursor compound depicted below that exhibits a pKa value of 9.56).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, modified Goto’s precursor compounds for forming the polymerizable liquid crystal compound of formula (I) are considered to necessarily exhibit pKa values that render obvious the claimed pKa values and pKa differences recited by claims 3-10 (see MPEP 2112.01, I & II, MPEP 2144.05, MPEP 2143).    

    PNG
    media_image5.png
    223
    337
    media_image5.png
    Greyscale

Sakamoto – Compounds (6), (7), and (4’)


    PNG
    media_image6.png
    234
    698
    media_image6.png
    Greyscale

Sakamoto – Compound 4

    PNG
    media_image7.png
    288
    393
    media_image7.png
    Greyscale

Specification as originally filed Compound with pKa = 9.56
Regarding Claims 11 and 12, modified Goto further teaches the photo-acid generator is included in the alignment film composition in an amount of 1% by mass or more and 10% by mass or less (Goto, [0022], [0056]-[0068]).  Modified Goto teaches that the acidic compounds of the decomposition of the photo-acid generator are present in the optically anisotropic layer (Goto, [0022], [0030]-[0033], [0056]-[0068]).  Although modified Goto does not disclose the content of the photo-acid generator in a percentage by mole relative to the polymerizable liquid crystal compound content, one of ordinary skill in the art is capable of calculating the content in terms of mol%, capable of controlling the decomposition of the photo-acid generator by adjusting irradiation wavelength, and therefore capable of optimizing the content of the decomposed acidic compounds within the alignment film and optically anisotropic layer to achieve desired orientation control-ability and vertical alignment effect with a reasonable expectation of success as taught by Goto (Goto, [0022], [0030]-[0033], [0056]-[0058]).  Therefore, the photo-acid generator content teachings of modified Goto are considered to establish a prima facie case of obviousness over the claim 11 and 12 ranges (see MPEP 2144.05, II and MPEP 2143).
Regarding Claim 13, modified Goto further teaches a polarizing plate comprising the optical film discussed above for claim 1 and a polarizer (Goto, [0001], [0007], [0082]-[0086]).
Regarding Claims 14 and 15, modified Goto further teaches an image display device comprising the polarizing plate as discussed above and therefore, also comprising the optical film discussed above for claim 1 (Goto, [0001], [0007], [0082]-[0092]).
Regarding Claims 19 and 20, modified Goto further teaches the anisotropic layer and the alignment film comprise acidic compounds and counter anions from the decomposition of radical photo-initiators and the photo-acid generator in the alignment film, where the photo-acid generators include identical anions to those disclosed by the specification as originally filed (such as PF6- and BF4-) and sulfonium cations that completely satisfy formula (F) of claim 20 (such as I-10, I-12, I-13, I-14, I-15) (Goto, [0022], [0026], [0031], [0056]-[0068], Formulae I-10, I-12, I-13, I-14, I-15; Spec as originally filed, [0018]-[0027], [0114]-[0122]).  Although Goto does not explicitly characterize the photo-acid generators as thermal acid generators, the specification as originally filed identifies that a thermal acid generator is not particularly limited in terms of its structure as long as it is a compound that decomposes by heat to generate a specific acid (Spec as originally filed, [0114]).  The specification as originally filed discloses thermal acid generator anions and cations that are identical in structure to the photo-acid generator anions and cations taught by Goto (Spec as originally filed, [0114]-[0122]).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01, I & II.  Therefore, Goto’s photo-acid generator anions (such as PF6- and BF4-) and cations (such as I-10 and I-15) are considered to necessarily function as thermal acid generators and completely satisfy the claimed thermal acid generators.

    PNG
    media_image8.png
    105
    170
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    134
    184
    media_image9.png
    Greyscale

Goto – Formulae I-10 & I-15

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Hatanaka et al. (US 2013/0029087 A1) that teaches a composition photo-alignment composition for liquid crystal alignment that comprises a thermal acid generator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Eli D. Strah/Primary Examiner, Art Unit 1782